Per Curiam.
[1, 2] When the wife in a divorce case shall ask to be allowed a share of her husband’s estate, testimony respecting the same may be heard at the trial of said action, or at the time of the granting of the final decree. If, at the trial of the divorce action the alimony is agreed upon, or determined by the coúrt after hearing the testimony, it may be incorporated in the decree nisi, made payable upon the granting of the final decree. The court are of the opinion that such application should be made by the petition of the claimant.
After hearing the testimony, the court granted a decree nisi. Whereupon counsel for the parties conferred respecting the allowance to be paid by the husband to his wife out of his estate, and subsequently they made known to the court the amount agreed upon.
Let the amount agreed upon be incorporated in the decree nisi, the same to be paid at the time of granting the final decree.